DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The instantly pending grounds of rejection is based on US 2016/0024343 to Nakai et al. which is part of the same family as JP 2014/188217A and US 2022/0119675 which were cited in the previous grounds of rejection. However, the abstract and claims of US 2016/0024343 more clearly describe the second embodiment of the disclosed flexible tube compared to either JP 2014/188217A and US 2022/0119675.  

Information Disclosure Statement
The information disclosure statement (IDS) filed on 1 June 2022 has been considered by the Examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims XXX are rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al., US 2016/0024343 (“Nakai”)(newly cited).
Regarding claim 1, Nakai discloses a flexible tube for an endoscope [Title, Abstract, 0003].  In one embodiment, referred to as the “Second Invention” in the reference, the disclosed tube comprises a cylindrical flexible tube base which is coated by a resin layer [0133, claims 9 and 17].  The resin layer may be a single layer consisting of a layer A or may comprise multiple layers including a layer A and a layer B [0133].  Nakai teaches that layer A is preferably the outermost layer of the resin layer covering the tube base [0157, 0159, claim 17].  Nakai also teaches that layer A is formed from a composition comprising a polyester elastomer resin and a hindered amine [abstract, 0133, 0157, 0159].  
The layer A of the resin layer which coats the tube base reads on the claimed layer A.  The polyester elastomer resin and hindered amine in the composition of the layer A read on the claimed polyester elastomer (a) and hindered amine (c).
Nakai is silent regarding the composition of the layer A comprising a phosphorous-containing compound or a thioether compound.
Chanda teaches that two large, basic groups of antioxidants are normally distinguished as (1) primary antioxidants and (2) secondary antioxidants wherein primary antioxidants include sterically hindered phenols and secondary aromatic amines and secondary antioxidants include sulfur compounds and triesters of phosphorous acid (page 1-77). Chanda goes on to teach that the use of phosphites and thioethers can react with hydroperoxides produced by the reaction of primary antioxidants with peroxy radicals and thereby serve as a remedy for discoloration of plastics (page 1-77).
Nakai and Chanda are both directed towards plastic materials comprising a hindered phenol or hindered amine. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the composition of layer A of the tube of Nakai by incorporating either a phosphite or thioether compound in order to absorb hydroperoxide compounds with the expectation preventing discoloration. The phosphite or thioether compound in the composition of the resulting layer A would have respectively read on the claimed phosphorus-containing compound or thioether compound.
Regarding claim 2, Nakai teaches that the composition of Layer A comprises 50 mass% or more of the polyester elastomer [abstract, 0157, claim 10].
Regarding claims 3 and 4, Nakai teaches that the composition of layers A and B may comprise a polyurethane elastomer [0158, 0161].
Regarding claim 5, Nakai teaches incorporating from 0.01 to 7 parts by mass of phosphorous-based and sulfur-based heat stabilizers [0160].  As such, in the composition of the layer A of the tube of modified Nakai, it would have been obvious to one of ordinary skill in the art to have incorporated from 0.01 to 7 parts by mass of a thioether/phosphite stabilizer such as those taught by Chanda.
Alternatively, as is noted above, Chanda teaches that phosphites and thioethers react with hydroperoxides produced by the reaction of primary antioxidants such as secondary aromatic amines (page 1-77). In light of this teaching, one of ordinary skill in the art would appreciate that it would be advantageous for there to be at least one phosphite or thioether molecule per hindered amine so that every hydroperoxide molecule that is formed can be decomposed. As such, it would have been obvious for one of ordinary skill in the art to utilize a phosphite or thioether in a 1:1 molar ratio with the hindered amine in the layer A composition of the tube of modified Nakai. Given that it is apparent that the molecular weight of the phosphite/thioether taught by Chanda are similar to the molecular weight of the hindered amine taught by Nakai (see page 1-81 of Chanda and paragraph 0148 of Nakai) a 1:1 hindered amine:phosphite/thioether molar ratio would have resulted in a range of amounts by mass which overlaps or encompasses, and therefore renders obvious, the claimed ratio (see MPEP 2144.05).
Regarding claims 6 and 7, Nakai teaches that the composition of layer A comprises from 0.01 to 7 parts by mass of the hindered amine compound [0160].
Regarding claim 8, as is noted above, Chanda teaches that phosphites and thioethers react with hydroperoxides produced by the reaction of primary antioxidants such as hindered amines (page 1-77). In light of this teaching, one of ordinary skill in the art would appreciate that it would be advantageous for there to be at least one phosphite or thioether molecule per hindered amine so that every hydroperoxide molecule that is formed can be decomposed. As such, it would have been obvious for one of ordinary skill in the art to utilize a phosphite or thioether in a 1:1 molar ratio with the hindered amine in the layer A composition of the tube of modified Nakai. Given that it is apparent that the molecular weight of the phosphite/thioether taught by Chanda are within 50 fold of the molecular weight of the hindered amine taught by Nakai, a 1:1 hindered amine:phosphite/thioether ratio would have resulted in a weight ratio which overlaps, and therefore renders obvious, the claimed ratio (see MPEP 2144.05).
Regarding claims 9 and 10, Chanda teaches phosphite and thioether compounds which meet the molecular structures of general formulae (1) and (2) recited in claim 9. Nakai teaches hindered amine compounds which meet the molecular structures of general formulae (3), (3-1), and (8-2) [claims 14 and 16]. 
Regarding claim 11, Nakai teaches further applying a top coat [0174,0175].
Regarding claim 17, Nakai does not teach or suggest that the polyester elastomer of layer A is crosslinked.  As such, Nakai reasonably teaches an uncrosslinked polyester elastomer in layer A.
Regarding claim 18, as it pertains to the second invention, Nakai does not teach or suggest that that the polyester elastomer resin of layer A is required to comprise a urethane bond or an amide bond or that the resin is required to be chain extended. 
However, even if one where to interpret Nakai as teaching that the polyester elastomer resin of layer A is required to be chain extended, Nakai teaches using acid anhydrides as chain extenders [0105-0107].  The use of an acid anhydride to chain extend a polyester resin would result in the formation of an ester bond not a urethane or amide bond.

Response to Arguments
Applicant's arguments filed 24 August 2022 have been fully considered but they are not persuasive. 
On pages 8 and 9 of the remarks Applicant asserts that Nakai teaches an endoscope tube comprising a resin coating comprising a first and second layer wherein the second layer comprises a chain extended form of at least two elastomers.  Applicant further asserts that Nakai teaches that the second layer is preferably the outer layer. 
In response the Examiner notes that with regards to the second disclosed invention, Nakai does not actually teach that the elastomeric resin of the outer layer is required to be chain extended. In fact, when describing the second invention, Nakai does not even mention chain extension (see paragraphs 0025-0045 and 0133-0179).  Additionally, Nakai does not require that the composition of layer A of the second disclosed invention comprise an elastomer blend. On the contrary, Nakai specifically teaches that layer A may have a polyester elastomer content of 100 mass% [0157]. Furthermore, Nakai plainly teaches that layer A is the preferred outermost layer of the second disclosed invention [0159].  For these reasons Applicant’s argument is not found persuasive.
On page 9 of the remarks Applicant asserts that claim 1 achieves the object and advantageous effect by a different technical idea in terms of resin features and other essential components of the outermost layer, from the teachings of Nakai.  However, such a statement is insufficient to overcome the prima facie case of obviousness as it fails to specifically point out which feature(s) is not taught by the applied prior art.  
Additionally, it is unclear what “resin features” Applicant is referring to when instantly pending claim 1 merely recites a polyester elastomer.  For these reasons Applicant’s argument is not found persuasive.  
On page 9 of the remarks Applicant asserts that Chanda fails to disclose or suggest the claimed outermost layer.  However, Chanda alone was not relied upon to teach the claimed outermost layer, rather Nakai taken in combination was relied upon to teach this feature.  It is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As such, Applicant’s argument is not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782